DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.

Response to Amendment
Amendments to claims 1, 24 and 25; and addition of new claim 26 are noted.

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references individually nor in combination discloses or fairly suggests all of the steps of amended claims 1, 24 or 25.
The office respectfully disagrees. The amended claim steps are considered to be taught by the previously cited prior art. See updated rejection below.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  
Claim 25: In step (vii), Applicant refers to “said gaseous and liquid products produced in (v)”. Given that no gaseous and liquid products are produced in step (v), but are produced in step (vi), the office understands (vi) to have been intended.
Claim 26: “M003” (zeros instead of Os) appears to be a typo of “MoO3” (i.e. molybdenum oxide).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The precipitating a demetallized oil fraction from the residual oil fraction” represented in all independent claims is not considered to be adequately supported by the originally filed specification. The office notes the following disclosure in the specification, the only occurrence of “precipitates”: “demetallized oil “7” precipitates from the delayed coking residual oil (“the first liquid”) is moved to a second vessel “8” for gas phase ODS.” Based upon the grammatical structure of the sentence, “precipitates” is a noun, not a verb (also note that Fig. 1 labels line 7 as “delayed coked residual oil”). In other words, it is referring to a product formed in the delayed coking step (i.e. demetallized oil precipitates) which is moved to the ODS vessel, not an action occurring within the separator (i.e. precipitation). The office notes that this interpretation is based upon the plain language of the sentence and is further supported throughout the specification: see, in addition to Fig. 1 discussed previously, [0035]-[0036]; [0055]-[0056], “residual oil is first demetalized, via delayed coking”; “delayed coking produces gas, a demetalized oil, and coke”. There is no discussion of the action of precipitation occurring within the separation vessel. Accordingly, reciting an active step of “precipitating a demetallized oil fraction” in the separation zone is considered to introduce new matter to the claims. The office has interpreted the step to entail separation of a gas fraction and a demetallized oil fraction, consistent with the as-filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 26, it is unclear what is meant by “1B + 5MoO3” when characterizing the catalyst. This appears to be an unconventional way of naming a catalyst and it is not clear from the specification what the numbers before the metal components (boron and molybdenum oxide) mean. Are they weight ratios, some other type of ratio? The specification does not clearly define what is meant by the numbers, nor does it appear to be conventional in the art. Furthermore, the office notes that the specification states the catalyst comprising boron oxide (see [0067]), but the claim appears to encompass elemental boron, not boron oxide. The office is unable to ascertain precisely what catalyst is being claimed for use in the ODS step. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bourane et al (US 2013/0028822, hereinafter “Bourane”) in view of Koseoglu (US 2013/0026069, hereinafter “Koseoglu”), as evidenced by Bourane et al (US 2013/0334103, hereinafter “Bourane ‘103”).
Regarding claim 1, Bourane discloses a process for gas phase oxidative desulfurization (ODS) according to the following steps (see Fig. 1; [0002]; [0053]; [0133]; [0135]):
moving a sulfur containing hydrocarbon feedstock 2 to a vessel (10a or 10b) containing an ODS catalyst (see [0002]; [0053]; [0133]; [0135]);
contacting the hydrocarbon feedstock and ODS catalyst with a gaseous oxidizing agent 1 to form SO2, gaseous, and liquid products in a gaseous ODS process (see [0053]; [0133]);
separating the gaseous 5 and liquid 9 
removing a portion 8 of the gaseous products from the total gaseous product, leaving a remainder 7 (see Fig. 1);
recycling the remainder to the vessel (see Fig. 1); and
removing any liquid products (via line 9) (see Fig. 1; [0053]).
Bourane discloses that the feedstock will vary, but is preferably one with a boiling point above 36°C (see [0134]).
In this regard, coking gas oils (i.e. liquid product from coking), boiling in the range disclosed above, are known in the art to be suitable feedstock for ODS processes, as evidenced by Bourane ‘103 (see [0031]). Accordingly, using a coking gas oil as the feedstock to the Bourane ODS process is considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.07.
However, the references do not disclose the specifics of obtaining the coking gas oil.
Koseoglu discloses an improved process for delayed coking of a heavy residual hydrocarbon (claimed “residual oil feedstock”) by coking in a vessel 250 the hydrocarbon feedstock 227 in the presence of a paraffinic solvent 253 under delayed coking conditions to produce a gas fraction, a liquid fraction, and coke (see Fig. 4; [0015]-[0020]; [0032]; [0044]-[0045]). The gas and liquid fraction are separated in a separation zone 220 (fraction 222 and 224/225; see [0044]-[0045]). The liquid fraction(s) produced by the Koseoglu process are gas oil fractions (see [0040]) and are almost free of metals (see [0005], i.e. “demetallized oil” as claimed). The solvent-assisted delayed coking is associated with advantages such as maximizing liquid yield and reducing deposition of coke on the interior of the drum ([0013]; [0029]-[0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine Koseoglu with Bourane, such that the gas oil produced in the solvent-assisted delayed coking process of Koseoglu is subjected to the ODS process of Bourane. Bourane ‘103 provides evidence that coker gas oil 
Regarding claim 11, Bourane discloses wherein the ODS catalyst is in the form of a fixed, ebullated, moving, or fluidized bed (see [0135]).
Regarding claims 12 and 13, Bourane discloses an ODS contact temperature of 300 to 500°C (see [0133]), within and overlapping the claimed ranges, respectively.
Regarding claims 14 and 15, Bourane discloses a molar ratio of O2/S of from 20-50 (see [0133]), overlapping the claimed ranges.
Regarding claims 16-18, Bourane discloses an ODS contact pressure of 1-5 bars (see [0133]).
Regarding claims 19 and 20, Bourane discloses a WHSV of 1-20 h-1 (see [0133]), anticipating and overlapping the claimed ranges, respectively.
Regarding claims 21-23, Bourane discloses a GHSV of 5000-10,000 h-1 (see [0133]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bourane in view of  Koseoglu and of Noureldin et al (US 2017/0058202), as evidenced by Bourane ‘103.
Regarding claim 24, Bourane discloses a process for gas phase ODS according to the following steps (see Fig. 1; [0002]; [0053]; [0133]; [0135]):
moving a sulfur containing hydrocarbon feedstock 2 to a vessel (10a or 10b) containing an ODS catalyst (see [0002]; [0053]; [0133]; [0135]);
contacting the hydrocarbon feedstock and ODS catalyst with a gaseous oxidizing agent 1 to from SO2, gaseous, and liquid products in a gaseous ODS process (see [0053]; [0133]);
separating the gaseous 5 and liquid 9 
removing a portion 8 of the gaseous products from the total gaseous product, leaving a remainder 7 (see Fig. 1);
recycling the remainder to the vessel (see Fig. 1); and
removing any liquid products (via line 9) (see Fig. 1; [0053]).
Bourane discloses that the feedstock will vary, but is preferably one with a boiling point above 36°C (see [0134]).
In this regard, coking gas oils (i.e. liquid product from coking), boiling in the range disclosed above, are known in the art to be suitable feedstock for ODS processes, as evidenced by Bourane ‘103 (see [0031]). Accordingly, using a coking gas oil as the feedstock to the Bourane ODS process is considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.07.
However, the references do not disclose the specifics of obtaining the coking gas oil.
Koseoglu discloses an improved process for delayed coking of a heavy residual hydrocarbon (claimed “residual oil feedstock”) by coking in a vessel 250 the hydrocarbon feedstock 227 in the presence of a paraffinic solvent 253 under delayed coking conditions to produce a gas fraction, a liquid fraction, and coke (see Fig. 4; [0015]-[0020]; [0032]; [0044]-[0045]). The gas and liquid fraction are separated in a separation zone 220 (fraction 222 and 224/225; see [0044]-[0045]). The liquid fraction(s) produced by the Koseoglu process are gas oil fractions (see [0040]) and are almost free of metals (see [0005], i.e. “demetallized oil” as claimed). The solvent-assisted delayed coking is associated with advantages such as maximizing liquid yield and reducing deposition of coke on the interior of the drum ([0013]; [0029]-[0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine Koseoglu with Bourane, such that the gas oil produced in the solvent-assisted delayed coking process of Koseoglu is subjected to the ODS process of Bourane. Bourane ‘103 provides evidence that coker gas oil 
Bourane in view of Koseoglu does not disclose a step of gasifying the coke to produce hydrogen.
Noureldin is directed to delayed coking combined with heating and power generation. In particular, Noureldin discloses that coke produced from a delayed coking process can be gasified to produce hydrogen (see [0069]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Bourane in view of Koseoglu by gasifying the coke produced in the delayed coking process to produce hydrogen, as suggested by Noureldin, in order to produce a valuable product from the coke.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bourane in view of  Koseoglu and Shafi et al (US 2011/0083996), as evidenced by Bourane ‘103.
Regarding claim 25, Bourane discloses a process for gas phase ODS according to the following steps (see Fig. 1; [0002]; [0053]; [0133]; [0135]):
moving a sulfur containing hydrocarbon feedstock 2 to a vessel (10a or 10b) containing an ODS catalyst (see [0002]; [0053]; [0133]; [0135]);
contacting the hydrocarbon feedstock and ODS catalyst with a gaseous oxidizing agent 1 to from SO2, gaseous, and liquid products in a gaseous ODS process (see [0053]; [0133]);
separating the gaseous 5 and liquid 9 products from each other (see [0053]-[0054]);
removing a portion 8 of the gaseous products from the total gaseous product, leaving a remainder 7 (see Fig. 1);
recycling the remainder to the vessel (see Fig. 1); and
removing any liquid products (via line 9) (see Fig. 1; [0053]).
Bourane discloses that the feedstock will vary, but is preferably one with a boiling point above 36°C (see [0134]).
In this regard, coking gas oils (i.e. liquid product from coking), boiling in the range disclosed above, are known in the art to be suitable feedstock for ODS processes, as evidenced by Bourane ‘103 (see [0031]). Accordingly, using a coking gas oil as the feedstock to the Bourane ODS process is considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.07.
However, the references do not disclose the specifics of obtaining the coking gas oil.
Koseoglu discloses an improved process for delayed coking of a heavy residual hydrocarbon (claimed “residual oil feedstock”) by coking in a vessel 250 the hydrocarbon feedstock 227 in the presence of a paraffinic solvent 253 under delayed coking conditions to produce a gas fraction, a liquid fraction, and coke (see Fig. 4; [0015]-[0020]; [0032]; [0044]-[0045]). The gas and liquid fraction are separated in a separation zone 220 (fraction 222 and 224/225; see [0044]-[0045]). The liquid fraction(s) produced by the Koseoglu process are gas oil fractions (see [0040]) and are almost free of metals (see [0005], i.e. “demetallized oil” as claimed). The solvent-assisted delayed coking is associated with advantages such as maximizing liquid yield and reducing deposition of coke on the interior of the drum ([0013]; [0029]-[0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine Koseoglu with Bourane, such that the gas oil produced in the solvent-assisted delayed coking process of Koseoglu is subjected to the ODS process of Bourane. Bourane ‘103 provides evidence that coker gas oil is a suitable feed for ODS. Specifically selecting the solvent-assisted delayed coking process of Koseoglu to produce the coker gas oil would have been obvious to a person of ordinary skill in the art at the time 
Bourane in view of Koseoglu does not disclose a step for subjecting the demetallized oil fraction to hydrocracking in the presence of hydrogen and a hydrocracking catalyst before ODS.
Shafi is directed to treatment of heavy crudes in a coking refinery. In particular, Shafi discloses that heavy gas oil produced from delayed coking may be upgraded in a hydrocracker to convert the heavy gas oil in to more valuable distillate products (see [0023]-[0024], hydrocracking is in the presence of a hydrocracking catalyst; [0037]; [0042]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Bourane in view of Koseoglu by subjecting the heavy coker gas oil of Koseoglu’s delayed coking process to hydrocracking, as suggested by Shafi, in order to convert the heavy coker gas oil to more valuable middle distillate boiling range fractions.

Note Regarding Claim 26
The office notes that a search of the prior art did not yield a reference teaching the catalyst set forth claim 26 for an ODS process. However, given that the office is unable to ascertain precisely what catalyst is being claimed, as discussed in the 112(b) rejection, allowability is not indicated at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772